Citation Nr: 1752064	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-49 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability, to include as secondary to service-connected cervical spine disability.  

2.  Whether there was clear and unmistakable error (CUE) in an August 1990 rating decision which denied entitlement to service connection for residuals of a cervical spine injury.  

3.  Whether there was CUE in an August 1990 rating decision which denied entitlement to service connection for headaches.  

(The appeal of entitlement to an effective date earlier than November 17, 2009, for the grant of a total disability rating due to individual unemployability as a result of service-connected disabilities, to include on an extraschedular basis, will be addressed in a separate decision).




REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.  His awards and decorations include the Combat Action Ribbon, among others. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2015 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.  

These claims were previously before the Board in September 2016 where they were remanded for additional development.  They have since been returned to the Board for further appellate review.  

The issue of entitlement to service connection for a bilateral arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 
FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied service connection for a cervical spine disability; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year. 

2.  The August 1990 rating decision which denied service connection for a cervical spine disability considered the correct law and evidence as they then existed and was not the product of an undebatable error.

3.  In an August 1990 rating decision, the RO denied service connection for headaches; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year. 

4.  The August 1990 rating decision which denied service connection for headaches considered the correct law and evidence as they then existed and was not the product of an undebatable error.


CONCLUSIONS OF LAW

1.  The RO's August 1990 rating decision that denied service connection for a cervical spine disability is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.156, 19.129, 19.192 (1990).

2.  CUE in the RO's August 1990 rating decision that denied service connection for a cervical spine disability has not been demonstrated.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).

3.  The RO's August 1990 rating decision that denied service connection for headaches is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.156, 19.129, 19.192 (1990).

4.  CUE in the RO's August 1990 rating decision that denied service connection for headaches has not been demonstrated.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this aspect of the Veteran's claims with no prejudice to the Veteran. 

The Veteran asserts there was CUE in the RO's August 1990 rating decision that denied his claims of service connection for cervical spine and headache disabilities.  

The record reflects that the Veteran was notified of the August 30, 1990 rating decision in September 1990, and he did not appeal the decision within one year of its issuance.  Further, the record does not reflect that new and material evidence was received within that year.  As such, the August 30, 1990 decision that denied the Veteran's service connection claims for a cervical spine disability and a headache disability became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.156, 19.129, 19.192 (1990).

In an August 31, 2004 statement, the Veteran sought to reopen his claims.  The RO denied the Veteran's claims again in May 2005, holding that the evidence submitted was not new and material as to the issue of an in-service injury.  The Veteran submitted a notice of disagreement in November 2005, and a statement of the case was issued in June 2006.  In a VA Form 9 dated July 2006, the Veteran referenced several more recent buddy statements submitted as new and material evidence regarding his in-service injury, specifically, an undocumented incident where a hatch closed on his head.  In a subsequent rating decision dated December 2006, the RO granted service connection for cervical spine and headache disabilities, effective August 31, 2004.

The Veteran now asserts there is CUE in the August 1990 rating decision such that he should be awarded earlier effective dates for the grants of service connection for his cervical spine and headache disabilities.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.   

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Veteran filed service connection claims for a cervical spine disability and headaches in November 1989.  That claim was denied in an August 1990 rating decision and the Veteran was informed at that time.  He does not contend that he did not receive notice of the decision and there is no allegation that he submitted a timely notice of disagreement.  There is no other indication of dissatisfaction with the August 1990 rating decision at the time.

It is the Veteran's contention that he was not advised that "buddy statements" were an acceptable form of evidence as to his assertion that his cervical spine and headache disabilities were the result of an undocumented head injury.  Even assuming this was error on VA's part, as previously noted, any failure to fulfill the duty to notify and assist does not constitute CUE.  Shockley v. West, 11 Vet. App. 208, 213 (1998).  

The Veteran's service treatment records (STRs) contain treatment for a scalp laceration in October 1972.  July 1972 and February 1973 STRs contain complaints of headaches, with the latter record also noting other flu-like symptoms.  May 1973 STRs note migraine headaches and a prescription for Tylenol, as well as a separate record of pain in the Veteran's left posterior thoracic area and a diagnosis of muscle strain.  Neck pain was also noted in June 1973, with the Veteran reporting a 1969 automobile accident.  The Veteran's separation examination did not note any cervical spine or headache disability.     

The Veteran was afforded a VA examination for various service connection claims in December 1987, where he reported severe headaches and a stiff neck, among other complaints.  He also reported various accidents over the years, including whiplash from an April 1969 car accident, a March 1983 shoulder accident, and an October 1984 car accident-related foot injury.  No in-service injury was reported.  While a cervical spine injury was noted, no headache disability was diagnosed.

Several VA consultation records dated between 1989 and 1990 also show the Veteran reporting neck pain and headaches.  A March 1989 record notes a history of multiple vehicle accidents as well as the Veteran's asserted in-service door hatch injury. 

The above evidence was before VA at the time of the August 1990 rating decision.  The Veteran and his attorney have not made a specific argument about correct facts known at the time of the August 1990 rating decision not being before the adjudicator.  As the record does not show that any of the correct facts regarding the Veteran's claim were not known to the adjudicator at the time of the August 1990 rating decision, the question before the Board is whether the correct statutory and legal provisions were applied to the facts in that decision.

The August 1990 rating decision denied service connection based on the conclusion that, although there was evidence of headaches and neck pain in service, the evidence weighed against a finding that it was the result of an in-service injury.  In addition, treatment records post-service did not indicate a cervical spine injury or a complaint of headaches until his December 1987 VA examination.

The legal provisions encompassing service connection are contained in 38 C.F.R. § 3.303.  In general, the facts must establish that the Veteran has a particular injury or disease resulting in disability which was incurred in service.  38 C.F.R. § 3.303(a).  Such a proposition may be established by showing inception in service or on a presumption established under the law.  In addition, where certain chronic conditions, as listed in 38 C.F.R. § 3.309, are shown in service or within one year after service separation, they are entitled to service connection if shown again at any time, after service.  "This rule does not mean that any manifestation of joint pain . . . in service will permit service connection of arthritis . . ., first shown as a clear-cut clinical entity at some later date."  38 C.F.R. § 3.303(b).  Instead, the chronic condition in service must be established by "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'"  Id.  Or, if the condition noted in service is not shown to be chronic or its chronicity may legitimately be questioned, "a showing of continuity after discharge is required to support the claim."  Id.  

The list of chronic conditions in 38 C.F.R. § 3.309 includes arthritis, but does not include headaches.  Thus, the Veteran's headaches would not be subject to 38 C.F.R. § 3.303(b) automatic service connection just because of both an in-service treatment record and a later diagnosis or manifestation.  Further, the record before VA at the time of the August 1990 rating decision was negative for evidence of a cervical spine disability until at least 1987.  As arthritis of the cervical spine was not noted in service or in the year immediately following service, in-service occurrence for that disability could not have been presumed.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Simply put, there is no indication that any statutory or regulatory provisions were incorrectly applied in August 1990.  

To the extent the Veteran and his attorney have argued that the evidence of record at the time of the August 1990 rating decision was sufficient to grant service connection for the claimed disabilities, this amounts to an argument about the weighing of the evidence, which cannot amount to CUE.

In summary, the evidence of record is against a finding that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its August 1990 rating decision, and the Veteran's motion for revision of that decision must be denied.  

 
ORDER

The motion for CUE within the August 1990 rating decision which denied entitlement to service connection for residuals of a cervical spine injury is denied.

The motion for CUE within the August 1990 rating decision which denied entitlement to service connection for headaches is denied.


REMAND

While the Board regrets further delay, remand is required to secure a VA examination and opinion as to the etiology of the Veteran's bilateral arm disability. 

The Veteran is currently service connected for a cervical spine disability.  At his videoconference hearing before the undersigned and in various lay statements, as well as in an appellate brief submitted in September 2017, the Veteran asserted that he has pain radiating from his cervical spine down into both hands.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Although VA examinations and opinions of record address whether the Veteran's bilateral arm disability was proximately due to his active service, the opinions do not address whether the Veteran's bilateral arm disability is due to, or aggravated by, his service-connected cervical spine disability.  A September 2006 VA neurological examination merely notes "signs of bilateral cervical radiculopathy."

While the Board acknowledges that the Veteran cancelled a scheduled VA examination for this claim in April 2015, the Veteran notified the RO that he was mistakenly under the impression that the examination was only for a separate service connection claim for a shoulder disability and asked to be rescheduled for another examination.  Given the above, and affording the Veteran the benefit of the doubt, VA shall give the Veteran another opportunity to attend a VA examination.  The Veteran is reminded that if he fails to cooperate in the development of his claim, he does so at his own peril.  Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and may result in denial of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any bilateral arm disability, to include radiculopathy.  The claims folder should be made available to the examiner and a detailed history should be obtained.   Following review of the claims file and examination of the Veteran, the examiner should address the following:

Provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral arm disability is due to or aggravated (i.e., worsened) beyond its natural progression by the Veteran's service-connected cervical spine disability.

A complete rationale for the requested opinion must be provided.  

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


